People ex rel. McCrea v Warden, Brooklyn House of Detention (2015 NY Slip Op 09185)





People ex rel. McCrea v Warden, Brooklyn House of Detention


2015 NY Slip Op 09185


Decided on December 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2015-12089	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Hannah McCrea, on behalf of Terrell Gibson, petitioner, 
vWarden, Brooklyn House of Detention, etc., et al., respondents.


Brooklyn Defender Services, Brookyn, NY (Hannah McCrea pro se of counsel and Paul, Weiss, Rifkind, Wharton & Garrison LLP [Karen R. King and Lance A. Polivy], of counsel) for petitioner.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Joy Kieras of counsel), for respondents.
Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 6984/15.

ADJUDGED that the writ is sustained, without costs or disbursements, and bail on Kings County Indictment No. 6984/15 is reduced from the sum of $5,000 bond or $2,500 cash to the sum of $1,500 which may be posted in the form or an insurance company bail bond in that sum or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $1,500 or has deposited the sum of $1,500 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
BALKIN, J.P., DICKERSON, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court